Case 1:16-cr-00614-AMD Document 155 Filed 10/15/18 Page 1 of 1 PageID #: 3321

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AAS/ICR                                             271 Cadman Plaza East
F. #2015R01787                                      Brooklyn, New York 11201



                                                    October 15, 2018


By ECF and Hand Delivery

The Honorable Dora L. Irizarry
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Dan Zhong
                      Criminal Docket No. 16-614 (DLI)

Dear Chief Judge Irizarry:

               The government respectfully writes to apprise the Court of the following.
Rilin counsel has informed the government that none of the Witnesses, the Employees, or the
Newark Workers referenced in the government’s opposition brief dated October 9, 2018 are
willing to travel to the United States to testify at trial, even when offered safe passage by the
government.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/ Alexander A. Solomon
                                                    Alexander A. Solomon
                                                    Douglas M. Pravda
                                                    Ian C. Richardson
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

cc:    Defense counsel (by ECF)
